UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6027


WILLIE D. WORLEY, JR.,

                Petitioner - Appellant,

          v.

TIMOTHY MCKOY, Administrator, Franklin Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00484-GCM)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie D. Worley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie D. Worley, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of     appealability.             28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a     substantial       showing         of    the     denial    of      a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner     satisfies         this        standard       by       demonstrating          that

reasonable     jurists       would     find       that    any       assessment       of     the

constitutional       claims    by     the    district         court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   In his

informal     brief,       Worley    has     failed       to    address      the     district

court’s finding that his § 2254 petition was untimely filed.

Therefore, Worley has forfeited appellate review of the district

court’s ruling.           See 4th Cir. R. 34(b).               Accordingly, we deny a

certificate     of       appealability        and     dismiss       the     appeal.          We

dispense     with     oral     argument       because         the     facts    and        legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3